 

EXHIBIT 10.1

FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”)
executed effective as of the 13th day of May, 2003 (the “Effective Date”), is by
and among ATP OIL & GAS CORPORATION, a corporation formed under the laws of the
State of Texas (the “Borrower”); each of the lenders that is a signatory hereto
and to the hereinafter described Amended and Restated Credit Agreement
(individually, together with its successors and assigns, a “Lender” and
collectively, the “Lenders”); and UNION BANK OF CALIFORNIA, N.A., a national
banking association as agent for the Lenders (in such capacity, together with
any successors in such capacity, the “Administrative Agent”) and as the issuer
of letters of credit under such Amended and Restated Credit Agreement (in such
capacity, the “Issuing Lender”).

 

R E C I T A L S

 

A.    The Borrower, the Administrative Agent, the Issuing Lender and the Lenders
are parties to that certain Amended and Restated Credit Agreement dated as of
July 31, 2002, as amended and supplemented by letter agreements heretofore
entered into among the Borrower, the Lenders and the Administrative Agent (as so
amended, the “Credit Agreement”), pursuant to which the Lenders agreed to make
loans to and extensions of credit on behalf of the Borrower.

 

B.    Subject to the terms and conditions of this Agreement, the Borrower, the
Administrative Agent, the Issuing Lender and the Lenders wish to amend the
Credit Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

 

Section 1.    Definitions.    As used in this Agreement, each of the terms
defined in the opening paragraph and the Recitals above shall have the meanings
assigned to such terms therein. Each term defined in the Credit Agreement and
used herein without definition shall have the meaning assigned to such term in
the Credit Agreement, unless expressly provided to the contrary. The words
“hereby”, “herein”, “hereinafter”, “hereof”, “hereto” and “hereunder” when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular Article, Section, subsection or provision of this Agreement.

 

Section 2.    Amendments.    The Borrower, the Administrative Agent, the Issuing
Lender and the Lenders agree that the Credit Agreement is hereby amended,
effective as of the Effective Date or, as to paragraph (d) below, March 31,
2003, in the following particulars:

 

(a)    Section 1.02 of the Credit Agreement is hereby amended and supplemented
by adding the following new definitions where alphabetically appropriate as
follow:

 

“Foreign Investment Limit Amount” shall mean $17,000,000.

 

“Foreign Subsidiary Financing” has the meaning specified in Section 6.21(b).

 

(b)    Section 2.02(b)(v) of the Credit Agreement is hereby amended by replacing
the last sentence contained therein in its entirety with the following:

 

“The Administrative Agent may, but is not obligated to, amend Schedule
2.02(b)(v) and distribute such amended Schedule to the Borrower and each

 

1



--------------------------------------------------------------------------------

 

Lender upon any redetermination (whether scheduled or unscheduled) of the
Borrowing Base or the monthly Borrowing Base reduction amount that necessitates
a revised Schedule 2.02(b)(v); provided that the failure to provide such amended
Schedule shall not effect the validity of the redetermined Borrowing Base or
monthly Borrowing Base reduction amount.”

 

(c)    Section 5.06 of the Credit Agreement is hereby amended by adding the
following new clauses (r) and (s):

 

“(r)    Monthly Financial Statements. As soon as available and in any event
within 25 days after the end of each calendar month consolidating statements of
income of the Borrower and its consolidated Subsidiaries for the immediately
preceding calendar month, and the related consolidating balance sheets as of the
end of such period and including an accounts receivable and an accounts payable
aging report, accompanied by (i) the certificate of a Responsible Officer, which
certificate shall state that said financial statements fairly present the
consolidated and consolidating financial condition and results of operations of
the Borrower and its consolidated Subsidiaries in accordance with GAAP, as at
the end of, and for, such period (subject to normal year-end audit adjustments)
and (ii) a Compliance Certificate executed by the Chief Financial Officer of the
Borrower.

 

(s)    Monthly Production Report. As soon as available and in any event within
25 days after the end of each month, a report certified by a Responsible Officer
of the Borrower in form and substance satisfactory to the Administrative Agent
prepared by the Borrower covering each of the Oil and Gas Properties with Proven
Reserves and which are included or to be included in the Borrowing Base and
detailing on a monthly basis (i) the production, revenue, and price information
and associated operating expenses for each such month, (ii) any changes to any
producing reservoir, production equipment, or producing well during each such
month, which changes could cause a Material Adverse Change and (iii) any sales
of such Oil and Gas Properties during each such month, whether or not such sales
were permitted by the terms hereof.”

 

(d)    Effective as of March 31, 2003, Section 6.13 of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

“Section 6.13    Current Ratio.    The Borrower shall not permit the ratio of
(i) its consolidated current assets (including any unused portion of the
Borrowing Base and including any funds available to the Foreign Subsidiaries
under a committed credit facility, but limited to the aggregate amount included
for the relevant Foreign Subsidiaries’ accounts payable in clause (ii) of this
Section 6.13) as of the end of any calendar month commencing with the calendar
month ending June 30, 2003, to (ii) its consolidated current liabilities
(excluding any current maturities of long-term Debt) as of the end of such
relevant calendar month to be less than 1.0 to 1.0. For purposes of this
calculation (a) the mark-to-market portion of any Hydrocarbon Hedge Agreement or
Interest Hedge Agreement shall be excluded from the calculation of both
consolidated current assets and consolidated current liabilities, and (b)
liability for an asset retirement obligation recognized as a result of the
Borrower’s compliance with Financial Accounting Standards Board Statement of
Accounting Standards No. 143 shall be excluded from the calculation of
consolidated current liabilities.”

 

2



--------------------------------------------------------------------------------

 

(e)    Section 6.21 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

“Section 6.21    Foreign Subsidiaries.

 

(a)    Notwithstanding anything to the contrary contained herein, the Borrower
shall not, nor shall it permit any of its Subsidiaries (other than Foreign
Subsidiaries) to, incur any Debt in respect of, make any loans, advances, or
capital contributions to, make any investment in (including the making of any
Acquisition), or purchase or commit to purchase any stock or other securities or
evidences of indebtedness of or interests in, any Foreign Subsidiary
(collectively, the “Foreign Subsidiary Investments”) in an aggregate amount
exceeding the Foreign Investment Limit Amount at any time; provided that at
least $10,000,000 of such Foreign Subsidiary Investments shall be evidenced by
promissory notes issued by the relevant Foreign Subsidiaries payable to the
order of the Borrower and collaterally assigned to, and held in the possession
of, the Administrative Agent. For the avoidance of doubt (a) the aggregate
amount of the Foreign Subsidiary Investments permitted under this Agreement,
whether under this Section 6.21 or under any other Section of this Agreement,
shall not exceed the Foreign Investment Limit Amount at any time and (b)
“Foreign Subsidiary Investments” include any sureties or bonds provided to any
Governmental Authority or other Person and assuring payment of contingent
liabilities of a Foreign Subsidiary in connection with the operation of such
Foreign Subsidiary’s Oil and Gas Properties, including with respect to plugging,
facility removal and abandonment of such Oil and Gas Properties.

 

(b)    The Borrower hereby agrees that it shall not permit any of its Foreign
Subsidiaries to enter into any financing, sale-leaseback, securitization or
other similar transaction which would affect any of the assets of such Foreign
Subsidiary (any of the foregoing being referred to herein as a “Foreign
Subsidiary Financing”) without obtaining each of the Lender’s prior written
consent, which consent may be given or withheld in the Lender’s sole discretion,
to the terms of such Foreign Subsidiary Financing.”

 

(f)    Exhibit B attached to the Credit Agreement is hereby deleted in its
entirety and replaced with the Exhibit B attached to this Agreement.

 

Section 3.    Borrowing Base.    Nothwithstanding anything herein or in the
Credit Agreement to the contrary and in addition to any interim redeterminations
that may occur prior to such date, the next Borrowing Base redetermination after
the Effective Date shall occur in July, 2003. Effective as of the Effective Date
and subject to the terms and provisions contained herein (a) the Borrowing Base
shall be decreased to $50,000,000 and (b) the monthly Borrowing Base reduction
amount as discussed in Section 2.02(b)(v) of the Credit Agreement shall be $0,
and such Borrowing Base and such monthly Borrowing Base reduction amount shall
remain in effect at those levels until such redetermination in July, 2003 or
such earlier date on which the Borrowing Base and the monthly Borrowing Base
reduction amount are redetermined as permitted by the interim redetermination
provisions set forth in Section 2.02(b)(vi) of the Credit Agreement.

 

Section 4.    Representations and Warranties.    The Borrower represents and
warrants to the Administrative Agent, the Issuing Lender and the Lenders that:
(a) except for such which are made only as of a prior date, the representations
and warranties set forth in the Credit Agreement and in the other

 

3



--------------------------------------------------------------------------------

Loan Documents are true and correct in all material respects as of the Effective
Date as if made on and as of such date; (b) the execution, delivery and
performance of this Agreement are within the corporate power and authority of
the Borrower and have been duly authorized by appropriate corporate proceedings;
(c) this Agreement constitutes a legal, valid, and binding obligation of the
Borrower enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the rights of creditors generally and general principles of equity;
and (d) no consent, order, authorization, or approval or other action by, and no
notice to or filing with, any Governmental Authority or any other Person is
required for the due execution, delivery, and performance by the Borrower of
this Agreement or the consummation of the transactions contemplated hereby.

 

Section 5.    Conditions to Effectiveness:    This Agreement shall become
effective and enforceable against the parties hereto and the Credit Agreement
shall be amended as provided herein on the Effective Date, and as to the
amendment set forth in Section 2(d) of this Agreement, on March 31, 2003, upon
satisfaction of the following conditions precedent on or before the Effective
Date: (a) the Administrative Agent shall have received multiple original
counterparts, as requested by the Administrative Agent, of this Agreement duly
and validly executed and delivered by duly authorized officers of the Borrower,
the Administrative Agent, the Issuing Lender and each Lender; (b) giving effect
to this Agreement, no Default or Event of Default shall have occurred and be
continuing as of the Effective Date; (c) the Administrative Agent or any Lender
or counsel to the Administrative Agent shall have received such other
instruments or documents as any of them may reasonably request; (d) ATP (UK)
shall have paid to the Borrower an amount equal to at least $6,000,000 as
repayment of the Borrower’s loans to ATP (UK) and the Borrower shall have
provided evidence of its receipt of such amount as requested by the
Administrative Agent; and (e) the Borrower shall have (i) paid all fees and
expenses of the Administrative Agent’s outside legal counsel and other
consultants pursuant to all invoices presented for payment on or prior to the
Effective Date, (ii) paid all other fees which were due to the Administrative
Agent or the Lenders under any of the Loan Documents on or prior to the
Effective Date, (iii) paid a non-refundable waiver and amendment fee of $140,000
to the Administrative Agent for the benefit of the Lenders in accordance with
their respective Pro Rata Shares, and (iv) prepaid the Advances in an amount
equal to $2,000,000 such that the aggregate outstanding amount of the Advances
on the Effective Date does not exceed the new Borrowing Base as set forth in
Section 3 of this Agreement.

 

Section 6.    Effect on Loan Documents.    Each of the Borrower, the
Administrative Agent, the Issuing Lender and the Lenders does hereby adopt,
ratify, and confirm the Credit Agreement, as amended hereby, and acknowledges
and agrees that the Credit Agreement, as amended hereby, is and remains in full
force and effect. Nothing herein shall act as a waiver of any of the
Administrative Agent’s, Issuing Lender’s or Lender’s rights under the Loan
Documents, as amended, including the waiver of any Default or Event of Default,
however denominated. From and after the Effective Date, all references to the
Credit Agreement shall mean such Credit Agreement as amended by this Agreement.
This Agreement is a Loan Document for the purposes of the provisions of the
other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Credit Agreement.

 

Section 7.    Counterparts; Assigns.    This Agreement (a) may be signed in any
number of counterparts, each of which shall be an original and all of which,
taken together, constitute a single instrument; (b) may be executed by facsimile
signature and all such signatures shall be effective as originals; and (c) shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted pursuant to the Credit Agreement.

 

4



--------------------------------------------------------------------------------

 

Section 8.    Invalidity.    In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.

 

Section 9.    Titles of Articles, Sections and Subsections.    All titles or
headings to Articles, Sections, subsections or other divisions of this Agreement
or the exhibits hereto, if any, are only for the convenience of the parties and
shall not be construed to have any effect or meaning with respect to the other
content of such Articles, Sections, subsections, other divisions or exhibits,
such other content being controlling as the agreement among the parties hereto.

 

Section 10.    Governing Law.    This Agreement shall be deemed to be a contract
made under and shall be governed by and construed in accordance with the
internal laws of the State of Texas.

 

THIS AGREEMENT, THE CREDIT AGREEMENT, AS AMENDED HEREBY, THE NOTES, AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

5



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
Effective Date.

 

BORROWER:

 

ATP OIL & GAS CORPORATION

   

By:

    

/s/ T. Paul Bulmahn

--------------------------------------------------------------------------------

          

T. Paul Bulmahn

President

ADMINISTRATIVE AGENT

          

AND ISSUING LENDER:

 

UNION BANK OF CALIFORNIA, N.A.

   

By:

    

/s/ Damian Meiburger

--------------------------------------------------------------------------------

   

Name:

    

Damian Meiburger

--------------------------------------------------------------------------------

   

Title:

    

Senior Vice President

--------------------------------------------------------------------------------

LENDERS:

 

UBOC-I, L.P.

   

By:

    

Union Bank of California, N.A.,

          

its general partner

          

By: /s/ Ali Ahmed

--------------------------------------------------------------------------------

          

Name: Ali Ahmed

--------------------------------------------------------------------------------

          

Title: Vice President

--------------------------------------------------------------------------------

   

GUARANTY BANK, FSB

   

By:

    

/s/ Richard Menchaca

--------------------------------------------------------------------------------

   

Name:

    

Richard Menchaca

--------------------------------------------------------------------------------

   

Title:

    

Senior Vice President

--------------------------------------------------------------------------------

 

6